Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 11
a memory component comprising a plurality of data blocks each comprising memory cells configured to store data; and 

a processing device operatively coupled to the memory component, the processing device to perform operations comprising: 

generating a distribution statistic for a data block of a memory component based on a reliability statistic for a portion of the memory cells sampled in the data block, wherein the distribution statistic is indicative of at least one of a uniformity or a non-uniformity of read disturb stress on the sampled portion of the memory cells; and

relocating at least a subset of the data block to another data block of the memory component in view of the distribution statistic.
Claim 12
determining, based on the distribution statistic, whether the read disturb stress is uniformly or non-uniformly distributed across the data block, wherein the subset of the data block is relocated to the other data block of the memory component in response to determining that the read disturb stress is non-uniformly distributed across the data block.
Claim 13
responsive to determining, based on the distribution statistic, that the read disturb stress is uniformly distributed across the data block, relocating one or more additional subsets of the data block with the subset to the other data block.
Claim 14
identifying, in view of the distribution statistic, one or more portions of the data block that satisfy a reliability statistic criterion, wherein the subset of the data block comprises the identified one or more portions of the data block.
Claim 15
determining that a respective reliability statistic for each memory cell of the one or more portions of the data block exceeds a threshold reliability statistic.
Claim 16
responsive to determining that a respective reliability statistic for each sampled memory cell of the data block falls below a threshold reliability statistic, determining that the one or more portions of the data block are associated with a particular range of reliability statistics that is adjacent to the threshold reliability statistic.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the limitation “significantly smaller” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 4 – 12, 14 – 18, and 20 of U.S. Patent No. 11,379,122 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/837,578
Claim 1 – Patent 11,379,122
A method comprising: 
A method comprising: 
generating a distribution statistic for a data block of a memory component based on a reliability statistic for memory cells sampled in the data block, wherein the distribution statistic is indicative of at least one of a uniformity or a non-uniformity of read disturb stress on the sampled memory cells; and 
generating a distribution statistic for the data block based on a reliability statistic for each of the sampled set of memory cells; determining, based on the distribution statistic, whether a read disturb stress is uniformly distributed or non-uniformly distributed across the data block; and 

responsive to determining that the read disturb stress is non-uniformly distributed across the data block, 
relocating at least a subset of the data block to another data block of the memory component in view of the distribution statistic.
relocating a first subset of the data block to another data block of the memory component, wherein the first subset of the data block is associated with a higher concentration of read disturb stress than other subsets of the data block.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/837,578 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,379,122. Specifically, both claim 1, of the current application 17/837,578, and claim 1, of patent 11,379,122 discloses: A method comprising “generating a distribution statistic for a data block of a memory component based on a reliability statistic for memory cells sampled in the data block”.
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/837,578, as a broad recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,379,122. A method performing the operations of a method and a broad recitation of the method capable of performing the disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/837,578, as performing the operations of the method of claim 1, of U.S. Patent 11,379,122, and as such are obvious variants of each other.

Claim 2 – Application 17/837,578
Claim 2 – Patent 11,379,122
Claim 3 – Application 17/837,578
Claim 2 – Patent 11,379,122
Claim 4 – Application 17/837,578
Claim 4 – Patent 11,379,122
Claim 5 – Application 17/837,578
Claim 5 – Patent 11,379,122
Claim 6 – Application 17/837,578
Claim 6 – Patent 11,379,122
Claim 7 – Application 17/837,578
Claim 7 – Patent 11,379,122
Claim 8 – Application 17/837,578
Claim 8 – Patent 11,379,122
Claim 9 – Application 17/837,578
Claim 9 – Patent 11,379,122
Claim 10 – Application 17/837,578
Claim 10 – Patent 11,379,122
Claim 11 – Application 17/837,578
Claim 11 – Patent 11,379,122
Claim 12 – Application 17/837,578
Claim 2 – Patent 11,379,122
Claim 13 – Application 17/837,578
Claim 12 – Patent 11,379,122
Claim 14 – Application 17/837,578
Claim 14 – Patent 11,379,122
Claim 15 – Application 17/837,578
Claim 15 – Patent 11,379,122
Claim 16 – Application 17/837,578
Claim 16 – Patent 11,379,122
Claim 17 – Application 17/837,578
Claim 17 – Patent 11,379,122
Claim 18 – Application 17/837,578
Claim 18 – Patent 11,379,122
Claim 19 – Application 17/837,578
Claim 12 – Patent 11,379,122
Claim 20 – Application 17/837,578
Claim 20 – Patent 11,379,122


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111